DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 March 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter 
	Claim 1 recites that “the first wedge strip and the second wedge strip [are] each supporting edges of the ply structure curving radially downward into a sidewall area of the tire”. However, the specification does not support this limitation, with [047] stating that the strips “support the edges of the belts as the carcass ply or plies 5 curve radially downward into the sidewall area of the tire”.
	As claims 6-9 depend directly on independent claim 1, they stand rejected for the same reasons as set forth above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tire" on lines 11 and 12.  There is insufficient antecedent basis for this limitation in the claim, as it’s unclear whether “the tire” is referring to an uncured tire (L1) or a cured tire (L9). For purposes of examination, examiner will interpret “the tire” to mean a cured tire. Claim 1 also recites the limitation of “each strip” on L8. There is insufficient antecedent basis for this limitation in the claim, as it’s unclear whether “each strip” refers to a strip of material (L5) or a wedge strip (L3). For purposes of examination, examiner will interpret “each strip” to refer to the wedge strips.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US5554242) in view of Leblond (US3841941) and Iwayama (US20130169974).
	Regarding claim 1, Brown (Fig 10) discloses an apparatus for building an uncured tire comprising:
a cylindrical tire building drum (“building drum” (128) for receiving a ply structure;
an applicator (“strip applicator” (136)) for applying a first wedge strip and a second wedge (“shoulder wedge”) strip to each of two shoulder portions of the ply structure;
an extruder for dispensing a strip of material ("cold feed extruder" (138));
an expander for the ply structure ("expander" (120));
a cooler for the strip of material (“cooling drums” (140));
and a pull-on ring for clamping the ply structure to the expander and pull the ply structure over the expander ("band pull on" (126)).
	However, Brown does not explicitly disclose that the apparatus comprises a knife for splitting the strip of material into the first wedge strip and the second wedge strip, the first wedge strip and the second wedge strip thereby having equal widths, supporting edges of the ply structure curving radially downward into a sidewall area of the tire and matching a shoulder curvature of the tire, nor a camera for verifying a shape of the strip of material before the knife splits the strip of material.

	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the rotary knife of Leblond with the apparatus of Brown. One would have been motivated to do so to simplify the operation.
	Within the same art of tire manufacturing as Brown, Iwayama teaches an apparatus for detecting tire components. In particular, Iwayama teaches the use of a camera (“camera” (113)) that detects the shape of a strip shaped member ([0012]). One benefit to using the camera is that tire components can be measured and inspected prior to placement on the tire ([0124, 0126]), improving quality control.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the camera (113) of Iwayama in modified Brown. One would have been motivated to do so to improve quality control of the overall process.
	As to the strips having a triangular shaped-cross-section to match the shoulder curvature of the tire, supporting the edge of the ply structure curving radially downward into a sidewall area of the tire and matching a shoulder curvature of the tire, Examiner notes that claim 1 is directed towards the apparatus for building a tire. The recited limitations are directed towards the shape of the strip that is cut and fails to positively recite structure of the apparatus/cutting device. This limitation appears to be directed towards the structure of the article worked upon and thus, does not impart additional limitations to the apparatus itself. See MPEP 2115. The cutting device in Brown as modified by Leblond 
	Regarding claim 6, modified Brown teaches all limitations of claim 1 as set forth above. Additionally, Brown teaches that the extruder is disposed proximate to the cylindrical tire building drum (Fig 10).
	Regarding claim 7, modified Brown teaches all limitations of claim 1 as set forth above. Additionally, Leblond teaches that the cutting device splits the strip of material with a planar, vertical cut (Fig 1, C4 L34-37).
	Regarding claim 8, modified Brown teaches all limitations of claim 1 as set forth above. Additionally, Brown teaches that the ply structure is a carcass ply (C4 L6-7, as it is the “carcass building station”).
	Regarding claim 9, modified Brown teaches all limitations of claim 1 as set forth above. While Brown does not explicitly teach that the ply structure worked upon is a belt ply, examiner notes that as the apparatus is capable of accepting and working upon any ply material (including carcass and belt plies), the recitation of a belt ply does not add any limitations to the device. See MPEP 2115.

Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US5554242) in view of Leblond (US3841941), Iwayama (US20130169974) and Arai (US4082132).
	Regarding claim 1, Brown (Fig 10) discloses an apparatus for building an uncured tire comprising:
a cylindrical tire building drum (“building drum” (128) for receiving a ply structure;
an applicator (“strip applicator” (136)) for applying a first wedge strip and a second wedge (“shoulder wedge”) strip to each of two shoulder portions of the ply structure;
an extruder for dispensing a strip of material ("cold feed extruder" (138));

a cooler for the strip of material (“cooling drums” (140));
and a pull-on ring for clamping the ply structure to the expander and pull the ply structure over the expander ("band pull on" (126)).
	However, Brown does not explicitly disclose that the apparatus comprises a knife for splitting the strip of material into the first wedge strip and the second wedge strip, the first wedge strip and the second wedge strip thereby having equal widths, supporting edges of the ply structure curving radially downward into a sidewall area of the tire and matching a shoulder curvature of the tire, nor a camera for verifying a shape of the strip of material before the knife splits the strip of material.
	Similar to Brown, Leblond teaches an apparatus for applying tire components to a building drum to create a tire. In particular, Leblond (Fig 1) teaches that prior to being applied to a building drum, a knife (“rotary knife” (9)) is used to split a strip of material (“preshaped strip”) into two halves (“half-strips”) (C4 L32-38). As the strip from a single source can be divided into two equal strips with a simple cutting device, as compared to having two separate sources (with their own equipment to operate) to supply each strip individually, the use of the rotary knife simplifies operation of the process.
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the rotary knife of Leblond with the apparatus of Brown. One would have been motivated to do so to simplify the operation.
	Within the same art of tire manufacturing as Brown, Iwayama teaches an apparatus for detecting tire components. In particular, Iwayama teaches the use of a camera (“camera” (113)) that detects the shape of a strip shaped member ([0012]). One benefit to using the camera is that tire components can be measured and inspected prior to placement on the tire ([0124, 0126]), improving quality control.

	Modified Brown is considered to address the wedge strips having the triangular cross-section, supporting the ply structure edges curving radially downward into a sidewall area of the tire and matching a shoulder curvature of the tire as set forth above; however, in the alternative, if these limitations are considered to further limit the apparatus's structure:
	Although modified Brown does not explicitly teach that the wedge strips can have a triangular cross-section to match a shoulder curvature of a cured tire, that they supporting the ply structure edges curving radially downward into a sidewall area of the tire and that they match a shoulder curvature of the tire, it is well known in the art that tire components can have such a shape during the manufacturing process. For example, Arai (Fig 3) teaches that in constructing a tire, it is desired that the strip (“cushion member” (7)) have a triangular cross-section (C2 L40-41), they supporting the ply structure edges curving radially downward into a sidewall area of the tire and that they match a shoulder curvature of the tire (Fig 1-3). One benefit of having this shape is preventing uneven wear of the tread and reduce the chance of separation failure (C2 L16-20).
	It would have been obvious to one of ordinary skill at the earliest effective priority date of the instant application to have configured the apparatus to produce wedge strips having their specified shape as taught by Arai in modified Brown. One would have been motivated to do so to reduce uneven tread wear and reduce the chance of separation failure.
	Regarding claim 6, modified Brown teaches all limitations of claim 1 as set forth above. Additionally, Brown teaches that the extruder is disposed proximate to the cylindrical tire building drum (Fig 10).

	Regarding claim 8, modified Brown teaches all limitations of claim 1 as set forth above. Additionally, Brown teaches that the ply structure is a carcass ply (C4 L6-7, as it is the “carcass building station”).
	Regarding claim 9, modified Brown teaches all limitations of claim 1 as set forth above. While Brown does not explicitly teach that the ply structure worked upon is a belt ply, examiner notes that as the apparatus is capable of accepting and working upon any ply material (including carcass and belt plies), the recitation of a belt ply does not add any limitations to the device. See MPEP 2115.

Response to Arguments
Applicant's arguments filed 9 March 2021 have been fully considered but they are not persuasive. Applicant argues that the cited prior art does not comprise the limitations claimed in the claim set submitted on 9 March 2021. Examiner disagrees and notes that the previously cited art comprises all the limitations cited as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749